Citation Nr: 0912035	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
sleep apnea.

2. Entitlement to a rating in excess of 10 percent for 
service-connected degenerative joint disease of the 
lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In November 2008, the Veteran testified at a hearing before 
the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.  The Board notes 
that the Veteran requested a personal hearing before a 
Veterans Law Judge (VLJ) in a February 2009 submission.  
Under 38 C.F.R. § 20.703, the Veteran may request a hearing 
before a Veterans Law Judge, which indicates that he is 
entitled to one hearing before a VLJ with respect to his 
appeal.  He has been afforded such hearing, and although this 
was a videoconference as opposed to a personal hearing, the 
Board notes that the Veteran specifically requested a 
videoconference hearing in his August 2006 substantive 
appeal.  The fact that a hearing is available in different 
formats does not entitle him to a hearing in each format.  
Thus, the Veteran's request for a hearing has been 
accommodated and no other action on his February 2009 request 
is necessary.

The veteran also submitted additional evidence consisting of 
various treatment records, imaging studies, and a report of 
function by Dr. TK.  See 38 C.F.R. § 20.1304 (2008).  The 
Board notes that the veteran waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.


The Board observes that the Veteran also filed a timely 
notice of disagreement with a claim of entitlement to service 
connection for diabetes mellitus.  However, this claim was 
granted in a July 2006 rating decision.  Thus, this issue is 
no longer before the Board.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim for service 
connection for sleep apnea is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service-connected degenerative joint disease of the 
lumbosacral spine is manifested by range of motion to 95 
degrees flexion, limited to an estimated 70 degrees with 
flare-ups, extension to 30 degrees with pain, and rotation to 
35 degrees without discomfort. 

2. Service-connected degenerative joint disease of the 
lumbosacral spine is not productive of muscle spasm resulting 
in abnormal gait or spinal contour, flexion to 60 degrees or 
less, or combined range of motion of the thoracolumbar spine 
to 120 degrees or less.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected degenerative joint disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, the Court has defined specific notice requirements 
for increased compensation claims.  According to the holding 
of Vazquez-Flores v. Peake, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004) (Pelegrini).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to no longer state that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in June 2004, prior 
to the initial unfavorable rating decision issued in August 
2004.  In March 2006, the Veteran was sent notice with regard 
to the assignment of disability ratings and effective dates, 
and an additional VCAA notice was sent in May 2008 that 
complied with the requirements of Vazquez-Flores.  

The Board observes that the June 2004 letter informed the 
Veteran that he must demonstrate that his service-connected 
disability had increased in severity and provided examples of 
both lay and medical evidence he could submit in support of 
his claim.  However, the only notice fully compliant with the 
notice requirements defined in Vazquez-Flores was the May 
2008 letter. 

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).   The Secretary 
has the burden to show that this error was not prejudicial to 
the Veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in August 
2008, the Veteran was afforded an SSOC, thereby resolving the 
problem of inadequate timing with regard to the May 2008 
letter.  Therefore, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private treatment records, and 
the report of a May 2006 VA examination were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected degenerative joint disease of 
the lumbosacral spine.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's service-connected degenerative joint disease of 
the lumbosacral spine is currently assigned a 10 percent 
rating evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5292 (2001).  The Veteran contends that his 
symptomology is worse than is contemplated under such rating, 
and that a higher rating should, therefore, be assigned.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

The Board observes that the schedular criteria for rating 
spine disabilities were amended twice just prior to the 
Veteran's application for increased compensation.  The rating 
criteria pertaining to intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  Thereafter, effective September 26, 2003, the 
rating criteria for evaluating all spine disorders were 
amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); 
see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  
The Veteran filed his claim for an increased rating in 
February 2004.  Thus, the entire period for which an 
increased rating is at issue is subsequent to both revisions 
of the schedular criteria and only the criteria as amended on 
September 26, 2003 are applicable to the Veteran's increased 
rating claim.   

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2008).  The Veteran's lumbosacral spine disability 
is currently rated under Diagnostic Code 5010-5292 for 
traumatic arthritis of the lumbar spine, with reference to 
Diagnostic Code 5292, which was a diagnostic code for 
limitation of motion of the spine under the pre-revision 
criteria.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  As the 
appeal period falls completely under the most recently 
revised criteria for rating the spine, the Board determines 
that the appropriate diagnostic code under these revised 
criteria is Diagnostic Code 5242, for degenerative joint 
disease of the spine.  As this change in now way alters the 
rating criteria under which the Veteran's disability will be 
considered, the Board finds no prejudice to him as a result.  
See Bernard.
    
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of height warrants a 10 percent rating.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis, Diagnostic Code 5003.  Under 
Diagnostic Code 5003, arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher 
evaluation for that segment.

The Veteran was afforded a VA examination in May 2006.  At 
this examination, the Veteran had subjective complaints of 
flare-ups of pain in his lumbar spine, both spontaneously and 
with activity, which were moderate to severe, lasted 3 to 4 
minutes, and were relieved by stretching and rest.  He 
further stated that he pain would radiate into his left lower 
extremity, which had associated tingling.  The Veteran also 
indicated that the disorder impeded his work as a mail 
carrier and limited his ability to lift and carry heavy 
objects.  Objective examination revealed flexion to 95 
degrees, extension to 30 degrees, and rotation to 35 degrees.  
Discomfort was noted with flexion and pain on extension began 
at 30 degrees.  The examiner estimated that during flare-ups 
flexion was limited to 70 degrees, but also indicated the 
exact measurement was impossible to state.  Additionally, the 
examiner opined that the functional impairment was mild 
during flare-ups, but that there was no functional impairment 
outside of flare-ups.  The neurological examination showed no 
abnormalities of strength, sensation, reflexes, or gait.  

Multiple VA treatment records are also in the claims file.  
However, they provide no additional findings that relate to 
the rating criteria for spine disabilities or that otherwise 
suggest that the Veteran's disability is more severe than 
demonstrated by the above.   

The Board notes that the disability for which service 
connection is in place is degenerative joint disease of the 
lumbosacral spine.  Private treatment records and VA imaging 
studies reveal degenerative disc disease is present in the 
lumbosacral spine as well.  The Board finds that there is an 
inadequate basis in the record upon which to dissociate the 
Veteran's symptoms of degenerative joint disease from the 
symptoms of degenerative disc disease.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
Veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  Thus, in 
this decision the Board attributes all functional limitations 
of the lumbosacral spine to degenerative joint disease.
    
Based on the above, the Board determines that a rating in 
excess of 10 percent for service-connected degenerative joint 
disease of the lumbosacral spine is not warranted.  
Specifically, the Veteran's range of motion is documented as 
limited to 95 degrees, with further limitation to 70 degrees 
with flare-ups estimated.  No muscle spasm or abnormalities 
of gait or spinal contour were noted upon examination, and no 
medical evidence suggests that flexion is ever limited to 60 
degrees or less or that the entire range of motion of the 
thoracolumbar spine 120 degrees or less.  Absent such 
symptoms, a rating in excess of 10 percent is not supported 
by the evidence.  Additionally, even if service connection 
was in effect for degenerative disc disease, there is no 
evidence that the Veteran experiences incapacitating episodes 
to warrant application of the Formula for Rating IVDS. 

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the Veteran's 
lumbosacral spine disability.  However, the Board finds that 
the effects of pain reasonably shown to be due to the 
Veteran's service-connected right back disability are 
contemplated in the 10 percent rating; specifically, the 
further limitation of flexion experienced by the Veteran 
during flare-ups is the basis of the 10 percent rating 
assigned under Diagnostic Code 5242.  There is no indication 
that pain, due to the Veteran's back disability, has caused 
functional loss greater than that contemplated by the 10 
percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca.

The Board next gave consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2008), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  In the present case, the Board finds 
no evidence that the Veteran's functional limitation requires 
application of alternate rating codes.  Initially, the Board 
notes that both the degenerative joint disease and the 
resultant limitation of motion are compensated under the 
assigned Diagnostic Code 5242; thus, for the period under 
appeal, a rating under Diagnostic Code 5003 or 5010 would be 
pyramiding.

Also, the Board acknowledges that the Veteran has complained 
of left lower extremity radiculopathy, and that neurological 
symptoms are to be rated separately.  However, the VA 
examination showed no neurological symptoms were present, and 
a November 2005 private treatment record specifically states 
that the peripheral neuropathy is more consistent with his 
diffuse digital parasthesias than with a spinal etiology.  
Therefore, the Board determines that a separate rating for 
neurological disorders is also not appropriate.

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected degenerative joint 
disease of the lumbosacral spine presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The medical 
evidence demonstrates no symptoms of the disability that are 
not represented within the rating criteria or that result in 
functional limitation not contemplated by a schedular rating.  

The Board acknowledges the Veteran's arguments that his 
service-connected lumbosacral spine disability prevents him 
from working.  However, as the Board has not determined that 
the rating criteria are inadequate, an extraschedular 
referral due to this factor is not necessary.  



ORDER

A rating in excess of 10 percent for service-connected 
degenerative joint disease of the lumbosacral spine is 
denied. 


REMAND

The Veteran contends that his sleep apnea began in service, 
and thus should be service-connected.  The Board determines 
that a remand is required in order to further develop the 
claim before a decision is made as to whether the claim may 
be reopened. 

Specifically, at his November 2008 hearing and in statements 
in the record, the Veteran has discussed a March 2001 sleep 
study conducted at William Beaumont Army Hospital.  Sleep 
studies from August 2001, January 2003, and February 2004 are 
associated with the claims file.  However, a March 2001 study 
is not of record.  Although the evidence contains several 
volumes of service treatment records, which include some 
records from William Beaumont Hospital, there is no 
indication that a request for records was made to the 
Hospital directly.  A previously denied claim need not be 
reopened for the duty to assist in obtaining outstanding, 
relevant records attaches.  Thus, a remand is required so 
that efforts may be made to obtain the purported March 2001 
sleep study and any other relevant records from William 
Beaumont Hospital. 

Accordingly, the case is REMANDED for the following action:

1.	Request records from March 2001 to July 
2001 from William Beaumont Army 
Hospital, to include a March 2001 sleep 
study.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's new 
and material claim should be 
readjudicated, to include all evidence 
received since the August 2008 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


